Citation Nr: 9914459	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970.

This matter arises from various rating decisions rendered 
since March 1989 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In the aggregate, 
these denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  Following preliminary review, the Board 
remanded the case to the RO for additional action in January 
1995.  The case subsequently was returned to the Board for 
further appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow:

In it's January 1995 remand, the Board requested that the 
veteran be examined by a board of two psychiatrists to 
determine the nature and etiology of any psychiatric disorder 
present.  As the veteran's representative indicated in his 
March 1999 letter, the U.S. Court of Appeals for Veterans 
Claims has indicated that compliance by the RO with the 
Board's remand instructions must be accomplished to ensure 
that the appellant is accorded due process of law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  However, the 
record indicates that this was not accomplished.

In response to a request by the RO, the veteran submitted 
additional information regarding one [redacted].  The 
veteran indicated that Mr. [redacted] is his nephew, that Mr. 
[redacted] served with the 7th Marines in Vietnam, and that he 
was wounded 

in action in May 1970.  The RO should attempt to verify this 
information in keeping with its duty to assist the veteran.  
See 38 U.S.C.A. § 5107 (West 1991).

The veteran indicates that he has been awarded disability 
benefits by the Social Security Administration.  However, the 
records employed to establish the veteran's disability are 
not currently a part of the appellate record.  These should 
be acquired in keeping with VA's duty to assist the veteran 
in the development of his claim.  Id.

In view of the foregoing, this case is again REMANDED to the 
RO for the following:

1.  The RO should ask the veteran for the 
names and places of any clinics or 
physicians that have treated him for 
post-traumatic stress disorder since the 
beginning of 1998.  The necessary VA 
Forms 21-4142, authorization for the 
release of information, should be 
obtained.

2.  The RO should then request copies of 
the reports of all treatment and 
examination received by the veteran.  All 
records so received should be made a 
permanent part of the record.

3. The RO should attempt to verify 
whether a [redacted] was wounded in 
the Republic of Vietnam in May 1970 while 
serving with the 7th Marine Division.  
All information received in this regard 
should be made a permanent part of the 
appellate record.

4.  The RO should then review the reports 
of the examinations to ensure their 
compliance with this REMAND.  If either 
is not in compliance, it should be 
returned for correct action.

5. The veteran then should be scheduled 
for a special psychiatric examination by 
a board of two psychiatrists, preferably 
who have not already examined the 
veteran.  The claims folder should be 
available to the examiners for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished, to include the Mississippi 
Scale for combat-related illnesses.  The 
examination should be conducted in 
conjunction with the provisions of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV).  If PTSD is 
diagnosed, the examiners should indicate 
whether its origins lie in the veteran's 
period of active military duty, or are 
related to some other event.  A detailed 
review of the veteran's history, a copy 
of his mental status evaluation, and 
complete psychological testing must be 
accomplished to support all conclusions 
reached.  The examiners must determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiners should 
comment upon the link between the current 
symptomatology and one or more of any 
verified inservice stressors.  Each 
examiner should furnish a complete 
rationale for each opinion expressed.

6.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to 

the Board for further consideration.  The veteran need take 
no action until so informed.  The purpose of this REMAND is 
both to obtain clarifying information and to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claim.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




